DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (WO 84/03204) in view of Daniel et al. (MU Guide, 2005).
In regard to claims 1 and 24, Anthony et al. teach a method for producing a poultry litter-based fertilizer having an enhanced crude protein (e.g. nitrogen level) [Abstract], enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] comprising:
a) supplying poultry litter to a rotating rotary drum [Page 9, line 22 – Page 10, line 8];
b) adding acid to the rotating rotary drum [Page 10, lines 14-20] and the acid in the rotating rotary drum reacts with the poultry litter to form heat [Page 12, lines 11-12] and an acidified mixture [Page 10, line 22];
c) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15], and the ammonia in the rotating rotary drum reacts with the acidified mixture [Page 6, lines 8-9] to produce heat [Page 7, lines 24-25] and an ammoniated mixture inherently containing an ammonium salt;
d) drying and cooling the ammoniated mixture by evaporation of water to form a dried, cooled product in a free-flowing semi-solid or solid form [Page 8, lines 13-24]; 
f) adjusting a pH in step b) to destroy pathogens, weed seeds, drugs, hormones, and/or antibiotics present in the poultry litter [Page 6, lines 20-27]; and
g) final drying and cooling of the dried, cooled product [Page 8, lines 13-24] to form the poultry litter-based fertilizer [Page16, line 28] having an enhanced crude protein (e.g. nitrogen level) [Abstract].

The Anthony reference does not explicitly teach step e) repeating steps b) through d) until a desired nitrogen content is reached in the dried, cooled product to obtain a fertilizer with enhanced properties compared to a poultry-based fertilizer produced by only running steps b) and c) once, the reference describes continuous plant operation for 24 hours [Page 18, line 35 – Page 19, line 1]. Because retention time for acidulation and ammoniation is in the range of 2 minutes and 3 minutes [Page 18, lines 7-15], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these steps b) through d) are repeated when the operation is maintained under continuous operation for 24 hours. One of ordinary skill in the art would have been motivated to do so because Anthony described enhanced crude protein (e.g. nitrogen) content in the final product [Page 19, lines 1-5].

While the Anthony reference does not explicitly teach a nitrogen level greater than 6% nitrogen by weight (or greater than 8% in claim 24), Anthony describes, in Example 1, a chicken liter which contains 20% crude protein, enhanced to 32% crude protein [Pages 17-19]. Crude protein is generally calculated as mineral nitrogen x 6.25. In this case, Anthony’s enhanced product is considered to exhibit a nitrogen content of about 5.12%. While, this does not overlap with the claimed range (e.g. greater than 6% or 8% nitrogen), Daniel et al. describes the varying nutrient values of different poultry samples [Table 1]. Daniel demonstrates the variability of crude protein in the poultry litter starting material, ranging from 15 – 41.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nutritional value of poultry litter varies greatly across time and among sources [Page 2, Column 2]. One of ordinary skill in the art would have been motivated to perform Anthony’s poultry litter treatment to any variety of poultry litter, which can exhibit higher crude protein, thus higher levels of nitrogen such as within the claimed range.

In regard to claims 2-3, Anthony discloses a step c) adding water and ammonia to the rotating rotary drum [Page 5, lines 11-15]. The addition of water dissolves any ammonium sulfate formed on the surface of the granule and allows the penetration of ammonia into the granule

	In regard to claim 4, Anthony discloses an optional step h) collecting a waste stream (e.g. already processed litter) wherein the waste stream is added back to the process in a recycle step [Page 12, lines 14-15]. Even though this is a nonpreferred embodiment, it does not constitute a teaching away from the broad disclosure of the reference [MPEP 2123].

In regard to claim 5, Anthony discloses reaction steps whereby heat is generated in-situ [Page 12, lines 11-12; Page 7, lines 24-25] and does not generate heat by burning fossil fuels.

In regard to claims 6-7, Anthony discloses a preferred acid: sulfuric acid [Page 8, line 25] and at least partially carbonizes the poultry litter and/or converts lignocellulose to forms of carbon more readily available to soil organisms and/or plants [Page 6, lines 25-31].

In regard to claim 12, Anthony discloses litter initially containing 22% moisture and acidified with 93.2% sulfuric acid [Example 1] and therefore the acidified material in step b) comprises less than 40 wt% water.

In regard to claim 13, Anthony discloses heat generated in steps b) and c) raises a temperature of the ammoniated mixture in step c) to greater than 90°C (e.g. higher than 190°F) [Page 7, lines 5-11].

In regard to claim 14, Anthony discloses in step d) the ammoniated mixture is cooled to less than 80°C (e.g. below 130°F) [Page 16, lines 1-6].

In regard to claim 15, Anthony’s poultry litter-based fertilizer comprises less than 12 wt% water [Page 18, line 32].

In regard to claims 16-17, Anthony teaches adding an acid to the rotating rotary drum in an amount to provide the acidified material with a pH of less than 2.5 which overlaps with the claimed range [Page 6, lines 18-26]. The ammonia is added to the rotating rotary drum in an amount to provide the ammoniated material with a pH in the range 4.5 to 5 [Page 7, lines 11-15].

In regard to claim 18, the Anthony reference teaches a rotating rotary drum (24) comprises a first chamber (36) and a second chamber (24) and wherein step b) is conducted in the first chamber 
    PNG
    media_image1.png
    537
    705
    media_image1.png
    Greyscale
[Page 9, line 22 – Page 10, line 8] and the step c) is conducted in the second chamber [Page 10, lines 14-20]. The reference describes a dryer (44) for conducting step d). The method is performed continuously [Example 1]. The reference does not explicitly disclose a third chamber in communication in the rotary drum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dryer of the Anthony reference within the rotary vessel to utilize the heat of reaction to perform evaporative heating to the product.

In regard to claim 19, the Anthony reference teaches continuous air flow (46) and a step of scrubbing the air in a scrubber [Page 10, lines 10-15], the waste stream fed back to the first chamber [Fig. 1] .

In regard to claims 20-23, Anthony discloses spraying acid in finely atomized form from stationary nozzles in the rotary drum [Page 5, lines 24-26] and spraying ammonia (e.g. hydrated ammonia) in the rotary drum [Page 10, lines 23-25]. Both chambers undergo tumbling [Page 10, line 19]. The mixture is raised and then dropped to the drying chamber (44) [Claim 4]. Air is constantly flowing through the rotary drum (46).

In regard to claim 25, Anthony discloses poultry litter as a waste material composed primarily of bedding material and poultry excreta [Page 1, lines 17-20]. While the reference does not explicitly disclose the weight percentage amount of bedding material, one of ordinary skill in the art would recognize poultry litter is typically comprised of 30% bedding material and 70% excreta.

Claims 8-11 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (WO 84/03204) in view of Daniel et al. (MU Guide, 2005) and further in view of Burnham et al. (US Patent No. 9,856,178 B2).

In regard to claims 8-9, Anthony does not teach a step of adding a secondary nutrient and/or micronutrient.
The Burnham reference is directed to manufacturing fertilizers via acidification and ammoniation steps similar to those taught by Anthony [Abstract]. The fertilizer produced by Burnham is preferably supplemented with one or more plant nutrients added during one or more steps of processing. The one or more plant nutrients include urea, ammonium nitrate, ammonium sulfate, monoammonium phosphate, diammonium phosphate, urea ammonium nitrate, liquid urea, potash, iron oxide, soluble iron, chelated iron, micronutrients like magnesium, manganese, copper, zinc, molybdenum or boron, and combinations thereof [Column 26, lines 38-46]. Preferably the product has an amount of zinc sulfate or soluble forms of boron added as plant nutrients and preferably the product delivers sulfur in the plant-available form as the sulfate ion [Column 24, lines 41-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secondary nutrient and/or micronutrient within the composition described by Anthony. One of ordinary skill in the art would have been motivated to do so because micronutrients are essential for plant growth and health and are customarily and commonly included within a fertilizer composition.

In regard to claim 10, the Anthony reference does not disclose a closed system.

Burnham’s treated mixture undergoes recycle steps. In a preferred embodiment, the entire reaction process is controlled by a closed loop computer system [Column 27, lines 24-35].  The process is easily contained and closed under negative pressure sand no steps are performed in open areas [Column 16, lines 4-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the Anthony method in a closed system without expelling any waste streams to minimize the need for dust and odor control apparatus [Column 16, lines 4-7]. One of ordinary skill in the art would have been motivated to do so in order to perform the process without the need for stopping the continuous flow of biosolids into and out of the vessel.

In regard to claims 11 and 27, the Anthony reference discloses an enhanced ratio of nitrogen to phosphorous, and increased sulfur level [Page 16, lines 27-29] but does not explicitly disclose the claimed nutrient levels. Burnham described a useful range of nutrient concentrations for plant development, for example, nitrogen 8 to 18%; phosphorus 0 to 10%; potassium 0 to 10%; sulfur 5 to 20%; iron 0 to 5% and organics 4% to 18% [Column 24, lines 34-37]. The source of secondary and micronutrients include primarily inorganic sources [Column 32, lines 31-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a fertilizer composition within the claimed ranges because the Burnham reference describes these amounts are useful for plant development. One of ordinary skill in the art would have been motivated to do so to obtain a fertilizer product acceptable for agricultural use.

In regard to claim 28, Anthony disclose pelletizing the composition in a pellet mill (e.g. granule) but does not disclose the size or crush strength. 

Burnham describes the commercial range for normal sized fertilizer between 2 mm and 3 mm with a crush strength greater than 5 pounds (e.g. 22 Newtons) [Column 29, line 46 – Column 30, line 15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition with properties within accepted industry standards as described by Burnham.

Indication of Allowable Subject Matter
Claim 26 is indicated as allowable. The following is a statement of reasons for the indication of allowable subject matter:

The prior art references do not teach or render obvious all the cumulative limitations of claim 26 with particular attention to a method for producing a poultry litter-based fertilizer wherein the poultry litter-based fertilizer comprises “at least 8% nitrogen by weight” or “at least 30% ammonium sulfate by weight”. The closest prior art of record – Anthony – is directed to a composition comprising 30-34% crude protein by weight.



Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant’s arguments are primarily presented in the declaration under 37 CFR 1.132 filed 07/06/2022.

Declarant argues [0004, 0022, 0023] there are limits to how much crude protein can be in the form of inorganic nitrogen sources and the Anthony process is limited to 32% protein. This argument is not persuasive. Anthony’s Example 3 exhibits a product having a crude protein content of 34% [Page 20, line 29]. Crude protein is generally calculated as mineral nitrogen x 6.25. Therefore Anthony’s material would exhibit a nitrogen content of 5.44%.

Declarant argues [0006, 0009, 0012, 0030] Anthony does not disclose repeating steps b) through d). In response to this argument, the claimed limitation requires this repeating step until a desired nitrogen content is reached. Therefore this is considered a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this case if the desired nitrogen content is reached after performing steps b) and d), no further repeating would be required.

Declarant argues [0006] Anthony is directed to a cattle feed supplement and not a fertilizer. While the preferred embodiments are referred to as a feed material, the reference is generally directed to a litter than can be processed into a suitable feed or fertilizer [Page 16, lines 27-29].

Declarant argues [0007-0008, 0010] Anthony does not teach or suggest raising nitrogen content of the final product. This argument is not persuasive. In Example 1 a litter with 20% crude protein is subjected to treatment and average crude protein content of the final product is enhanced to 32% [Page 17, line 19 – Page 19, line 4]. Similarly Example III describes a litter containing 16% crude protein treated to give the product a crude protein content of 34% [Page 20, lines 14-29].

Declarant’s statements [0012, 0013, 0017] amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.

Declarant argues [0014] Anthony’s product is discrete unagglomerated, and free flowing in contrast to the present invention’s granules. This argument is not persuasive. Anthony discloses pellets resulting from processing in a pellet mill for compaction into pellets [Page 11, lines 11-14]. Declarant cites to Page 5 in which the poultry litter is described as discrete, unagglomerated and free flowing. This recitation is not directed to Anthony’s final treated product.

Declarant argues [0015] the present invention is capable of producing a dry granule without the use of fossil fuels to dry the materials. However, Anthony discloses reaction steps whereby heat is generated in-situ [Page 12, lines 11-12; Page 7, lines 24-25] and does not generate heat by burning fossil fuels, as required by present claim 5.

Declarant argues [0016] the present invention achieves pH values preferably up to 6.4. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anthony teaches adding an acid to the rotating rotary drum in an amount to provide the acidified material with a pH of less than 2.5 which overlaps with the claimed range [Page 6, lines 18-26]. The ammonia is added to the rotating rotary drum in an amount to provide the ammoniated material with a pH in the range 4.5 to 5 [Page 7, lines 11-15].

Declarant argues [0018, 0019, 0034] Anthony and/or Burnham does not disclose wash down water being added back into the process. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. wash down water) are not recited in the rejected claim(s).  Claim 4 requires collecting a waste stream from any step or from wash down water. Anthony discloses an optional step h) collecting a waste stream (e.g. already processed litter) wherein the waste stream is added back to the process in a recycle step [Page 12, lines 14-15].

Declarant argues [0022] the amount of water used in the present invention is far higher than the amount that would be added by Anthony. This argument is not persuasive. Anthony discloses litter initially containing 22% moisture and acidified with 93.2% sulfuric acid [Example 1] and therefore the acidified material in step b) comprises less than 40 wt% water as required by present claim 12.

Declarant argues [0024] Anthony taches away from adding acid in the drum at amounts that lead to agglomeration. This argument is not persuasive. Anthony discloses adding acid to the rotating rotary drum [Page 10, lines 14-20] and the acid in the rotating rotary drum reacts with the poultry litter to form heat [Page 12, lines 11-12] and an acidified mixture [Page 10, line 22] as required in step b) of claim 1.

Declarant argues [0025, 0033] the sulfur in the present invention can be at higher levels than in the animal feed supplement produced in Anthony. In response to applicant's argument that the references fail to show certain features of applicant’s invention (e.g. sulfur concentration), it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  

Declarant argues [0026] the product of the present invention can exit the drum at less than 150°F in contrast to Anthony which states the product leaving the drum discharges at between 170-190°F. In response to applicant's argument that the references fail to show certain features of applicant’s invention (e.g. drum discharge temperature), it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  

Declarant argues [0027] Anthony does not disclose the evaporative cooling step required by the claims. This argument is not persuasive. Anthony discloses a step of drying and cooling the ammoniated mixture by evaporation of water to form a dried, cooled product in a free-flowing semi-solid or solid form [Page 8, lines 13-24];

In response to applicant's arguments in Paragraphs [0028, 0029, 0031, 0035, 0036, 0038] that the references fail to show certain features of applicant’s invention (e.g. acid carbonization, residence time, energy efficiency, 55% chicken litter product, moisture, continual lifting and dropping, respectively), it is noted that the features upon which applicant relies are not recited in the rejected claim(s). 

Declarant argues [0037] Anthony’s oven dryer is not a cooling/drying zone. In response to this argument, Anthony is cited as teaching drying and cooling the ammoniated mixture by evaporation of water to form a dried, cooled product in a free-flowing semi-solid or solid form [Page 8, lines 13-24]; 

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        July 21, 2022